EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Cushing on Friday, December 17, 2021.
The application has been amended as follows: 
          In the claims:
                  In claim 6, line 1, “claim 1” has been changed to --claim 5--.
                  In claim 16, line 1, “claim 11” has been changed to --claim 15--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 identifies the uniquely distinct feature of a hearing system and a method of operating the hearing aid system including a signal processor having a signal processing sub-system with at least two modes of operation, a program selector component for automatically selecting one of the at least two modes of operation in accordance with selection criteria, which comprises a statistical analysis performed on at least one characteristic of an EEG signal and a manually operable user input by which the user can indicate dissatisfaction with an automatically selected 
The closest prior art, Bisgaard (US8165329B2) discloses a hearing system with a signal processor having a signal processing sub-system with at least two modes of operation and a program selector component for automatically selecting one of the at least two modes of operation in accordance with selection criteria, a manually operable user input and a user interface; Schefer et al. (EP 1713302, cited by applicant) discloses a hearing aid and a personal communication device with a communication link, a signal processing system with at least two modes of operation, a classifier for analyzing characteristics of an electric input signal, 
The prior art fails to teach a statistical analysis performed on at least one characteristic of an EEG signal and a manually operable user input by which the user can indicate dissatisfaction with an automatically selected mode of operation, the signal processor configured to modify said selection criteria in response to an indicated dissatisfaction and a remote server to which data relating to modified selection criteria is uploaded, said remote server configured to modify, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 


                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653
28 December 2021